Citation Nr: 1433734	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to October 1, 2012, and in excess of 10 percent thereafter, for a right knee disability on the basis of instability, to include whether the October 1, 2012 rating reduction was proper.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability on the basis of limitation of motion.

3.  Entitlement to a disability rating in excess of 20 percent prior to October 1, 2012, and in excess of 0 percent thereafter, for a left knee disability on the basis of instability, to include whether the October 1, 2012 rating reduction was proper.

4.  Entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of motion.

5.  Entitlement to a disability rating in excess of 70 percent for depression.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for a left ankle disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).
      
In October 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Subsequent to issuance of the last Supplemental Statement of the Case in October 2012, the Veteran submitted additional evidence.  At the October 2013 hearing, the Veteran's accredited attorney waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a right ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for right and left knee disabilities (to include whether an October 1, 2012 rating reduction was proper), and service connection for left ankle, lumbar spine, and headache disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased disability rating for depression is requested.

2.  On October 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a TDIU is requested.

3.  High cholesterol is a laboratory finding, not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased disability rating for depression by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for a TDIU by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  High cholesterol is not a disease or injury that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his October 2013 Board hearing that he wished to withdraw his appeal for an increased disability rating for depression, and entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Concerning the Veteran's claim for service connection, the Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in June 2012.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The Veteran was not provided an examination in regard to his claimed high cholesterol.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination or medical opinion on the issue of high cholesterol because, as will be discussed below, high cholesterol is not considered an actual disability.  Therefore, an examination or opinion would not be useful, and the record contains sufficient information so as to allow the Board to decide the claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection Claim

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  High Cholesterol

At his October 2013 Board hearing, the Veteran had related that medical personnel told him he had high cholesterol.  Indeed, a VA treatment note from December 2011 contains a finding of elevated cholesterol.  The Veteran contends he is entitled to service connection for this finding.

However, elevated cholesterol is a laboratory test result and not, in and of itself, a disability or injury for which service connection can be granted. While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to identify a diagnosable disability as a result of high cholesterol.

Accordingly, for the reasons and bases set forth above, service connection for high cholesterol is not warranted.

ORDER

The appeal regarding the claim for a disability rating in excess of 70 percent for depression is dismissed.

The appeal regarding the claim for a TDIU is dismissed.

Service connection for high cholesterol is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

I.  Increased Rating Claims (to include Rating Reductions)

At his October 2012 Board hearing, the Veteran testified that his bilateral knee symptoms had increased in severity.  He related that both of his knees were unstable when he left active duty in 1997, and the instability had not improved.  He said he wore knee braces, and he recently had started receiving knee injections.  Several times a year he experienced knee swelling that he attributed to instability.

T.S.A., the Veteran's spouse, stated in October 2012 that the Veteran's knees had continued to degrade.  She had observed the Veteran's need for knee braces, and she recalled a doctor telling the Veteran that his knees would get worse over time.

The Veteran's knees were last examined for VA compensation and pension purposes in December 2011.  In light of the Veteran's competent testimony regarding an increase in his bilateral knee symptomatology, to include instability and the need for regular injections, the Veteran should be afforded a new examination to determine the current severity of his bilateral knee disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As the results of the examination have the potential to demonstrate a lack of improvement of knee stability under the ordinary conditions of life, Board adjudication of whether the October 1, 2012 rating reductions for bilateral knee instability were proper must be deferred pending final adjudication of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  

II.  Service Connection Claims

A.  Left Ankle Disorder

The Veteran has claimed entitlement to service connection for a left ankle disorder under two separate theories:  first, as directly related to his active service; and second, as secondary to his service-connected bilateral knee disabilities.

In February 2010, the Veteran underwent a Brostrom-Gould lateral ankle repair.  As such, the record suggests that he has a current disability of the left ankle.  

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a left ankle disorder.  However, in April 2011, the Veteran informed a VA examiner that he injured his ankle while he was on a road march during active duty.  Similarly, during his October 2013 Board hearing, the Veteran said that he injured his ankle while on active duty, and that the records should verify his assertion.

In April 2011, the Veteran underwent VA examination.  After recording his observations and test results, the examiner gave a diagnosis of status post left peroneal tendon repair.  The examiner indicated that an etiology opinion could not be given without resort to mere speculation, as the service treatment records showed no evidence of a left ankle condition, and there was not sufficient documentation to link the left ankle to the knee conditions.

The Court has admonished the Board for relying on medical opinions that were unable to establish an etiology, without resorting to mere speculation, as cause for denying a Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id. 

In this case, the April 2011 VA examiner did not adequately support the conclusion that an etiology opinion could not be given without resort to mere speculation.  The examiner appears to have relied on lack of medical documentation of a left ankle injury in the service treatment records; however, the Board believes that the Veteran's assertions of having injured his left ankle appear credible.  Additionally, while the examiner remarked that there was not sufficient documentation to link the Veteran's left ankle to his knee conditions, no mention was made of what additional records would be needed for him to offer a non-speculative opinion.  As such, the April 2011 ankle VA examination was deficient, and the Veteran should be offered a new VA examination for a well-supported left ankle etiology opinion.  See Jones, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

B.  Lumbar Spine Disorder

The Veteran has claimed entitlement to service connection for a lumbar spine disorder under two separate theories:  first, as directly related to his active service; and second, as secondary to his service-connected bilateral knee disabilities.

The Veteran's service treatment records reflect that at the time of his August 1966 separation examination, the Veteran complained of recurrent back pain.

In September 2009, the Veteran informed a VA examiner that while he was on active duty, he fell through a tent and onto a pallet.  The Veteran explained that although his primary injury at the time of at accident was to his knees, he also injured his back.  Similarly, during his October 2013 Board hearing, the Veteran said that he injured his back while on active duty.  In consideration of the Veteran's complaints of back pain at the time of his separation examination, the Board finds that the Veteran likely did suffer a back injury while previously on active duty.  The question remaining is whether either that in-service injury or the Veteran's service-connected knee disabilities has caused a current lumbar spine disability.

In this matter there are three conflicting medical opinions.  The Veteran has submitted a July 2009 letter from M.M.G., P.A.-C., which reflects that the Veteran had lower back pain secondary to his extensive medical history of multiple bilateral knee arthroscopies.  Although this letter appears to support the Veteran's claim, M.M.G. did not give any medical principles or reasons to support the given opinion.  Additionally, no opinion was given regarding a possible connection to the Veteran's active duty service.

In September 2009, the Veteran underwent VA examination.  The examiner gave diagnoses of herniated disc of the lumbar spine and lumbosacral strain.  Regarding etiology, the examiner opined that the Veteran's lumbar disc herniation was less likely as not caused by his bilateral knee injuries.  She explained that it was possible for an antalgic gait pattern to result in lumbar spine strain; however, it was unlikely that it would be significant enough to cause a disc herniation.  No opinion was given regarding a possible connection to the Veteran's active duty service.

In April 2011, the Veteran underwent a different VA examination.  After recording his observations, the examiner gave diagnoses of left sacroilitis and lumbar spine strain.  He opined that these conditions were less likely as not caused by the Veteran's knee condition.  To support his opinion, the examiner stated that the Veteran reported being in a motor vehicle accident in 2009, and there was no mention of a low back condition in the recent VA progress notes.  Again, no opinion was given regarding a possible connection to the Veteran's active duty service.

As reviewed above, each of these medical opinions are problematic.  On remand, the Veteran should be offered a new VA examination for a well-supported lumbar spine etiology opinion-one which thoroughly addresses both theories of direct causation and secondary causation.  See Jones, supra; see also Barr, supra.

C.  Headaches

Here, the Veteran has asserted that he has a current headache disability that is directly related to his active duty.  Indeed, VA treatment notes show that the Veteran has been prescribed Propranolol for treatment of migraine headaches.  See, e.g., December 2011 VA treatment note.  During his October 2013 Board hearing, the Veteran related that he began having headaches while on active duty, and these headaches had intensified during the last couple of years.  The Board finds the Veteran's testimony regarding experiencing headaches while on active duty to be competent, as this testimony involves events observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In March 2011, the Veteran was afforded a VA examination.  After performing a neurological examination, the examiner gave a diagnosis of migraine headaches.  She opined that the current headache disability was less likely as not a result of the Veteran's active duty, as the service treatment records were negative for headaches or a head injury.

Again, the Board finds that the March 2011 VA examiner did not adequately support the given conclusion.  The examiner appears to have relied on lack of medical documentation of a headache disability in the service treatment records; however, as noted above, the Board has found that the Veteran's assertions of in-service headaches to be credible.  The examiner offered no discussion regarding the Veteran's credible assertions.  As such, the March 2011 headache VA examination was deficient, and the Veteran should be offered a new VA examination for a well-supported headache etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature and etiology of any left ankle, lumbar spine, and headache disabilities.  The claims folder must be thoroughly reviewed by the examiner(s) in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current left ankle, lumbar spine, and headache disabilities.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such left ankle, lumbar spine, and headache disabilities had their onset in service, were aggravated by service, or are otherwise related to any incident of service.

If the examiner opines that it is not at least as likely as not that any such left ankle, lumbar spine, and headache disabilities were related to the Veteran's active duty service, then the examiner should provide an opinion as to whether any left ankle, lumbar spine, or headache disability is either (1) due to or (2) aggravated by the Veteran's knee disabilities.

Any opinion expressed must be accompanied by a complete rationale.

For purposes of this opinion, the examiner should presume that the Veteran's report of experiencing a left ankle injury, a back injury, and headaches during active duty to be credible.  

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


